DETAILED ACTION
Applicant’s reply filed on 03/03/2022 is acknowledged.

Election/Restrictions
Applicant’s election of group I, species A encompassing claims 1-9 in the reply filed on  03/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and  5-8  are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by  Lee et al. (US20080150122, hereinafter Lee).

Referring to  claim 1,  Lee discloses an apparatus for a computer device (figure 1 and 3), comprising: 
(a first electrically conductive path having one of pads 16 at 16 in figure 3), wherein the first electrically conductive path includes: 
a first pad (a first pad 16 of the pads 16) located at a surface of the region (The arrangement shown in FIG. 3 may be provided within a portion of the motherboard 104 of FIG. 1 (e.g., on the top side of the motherboard 104); 
a first via (a first 112 connected to the first pad 16) that extends through the region; and 
a first trace  that couples the first pad and the first via (a first trace coupling the first pad 16 and the first via 112), wherein the first trace extends in a first direction (a first direction of 16); and 
a second electrically conductive path that extends through the region (a second electrically conductive path having one of pads 16 in figure 3), wherein the second electrically conductive path includes: 
a second pad located at the surface of the region  (a second pad 16 of the pads 16)  and adjacent to the first pad; 
a second via that extends through the region (a second 112 connected to the second pad 16); and 
a second trace that couples the second pad and the second via (a second trace coupling the second pad 16 and the second via112), 
wherein the second trace extends in a second direction that is different from the first direction (see a second direction of second trace is different for the first direction in figure 3).

Referring to  claim 3,  Lee discloses  the apparatus of claim 1, wherein the first pad and the second pad are located within a square pad pattern, and wherein the first pad and the second pad are located at adjacent positions within the square pad pattern (the first pad 16 and the second pad 16 are located within a square pad pattern made by four pads close to each other in figure 3 of Lee).

Referring to  claim 5,  Lee discloses the apparatus of claim 1, wherein the first pad and the second pad are included within a  ball grid array formed at the surface of the region (see a  pads grid array pattern includes the first pad and the second pad in  figure 3 of Lee).

Referring to  claim 6,  Lee discloses  the apparatus of claim 1, wherein the first trace and the second trace extend along the surface of the region (the first trace and the second trace extend along the surface of the region in figure 3 of Lee).

Referring to  claim 7,  Lee discloses the apparatus of claim 1, wherein the region is a layer of the apparatus (see figure 1 of Lee).

Referring to  claim 8,  Lee discloses  the apparatus of claim 1, wherein the first electrically conductive path is to conduct a signal of a first differential pair, and wherein the second electrically conductive path is to conduct a signal of a second differential (one of differential pairs from 402 and 404  provided bottom side of board 104 connected to vias 112, in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hsieh et al. (US20090032948, hereinafter Hsieh).
Referring to claim 2, Lee discloses the apparatus of claim 1, but fails to disclose wherein the second direction is approximately perpendicular to the first direction.
Hsieh discloses wherein the second direction is approximately perpendicular to the first direction (224a  and 224c in see figure 4A or 4B of Hsieh).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have direction of traces as taught by  Hsieh in order to have high density arrangement of pads, to have better electrical performance, and to be cost-effective.

Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Weiss et al. (US5491303, hereinafter Weiss).
Referring to claim 4, Lee discloses the apparatus of claim 1, but fails to disclose wherein the first pad and the second pad are located within a trapezoidal pad pattern, and wherein the first pad and the second pad are located at adjacent positions within the trapezoidal pad pattern.

Weiss discloses wherein the first pad and the second pad are located within a trapezoidal pad pattern, and wherein the first pad and the second pad are located at adjacent positions within the trapezoidal pad pattern (see pads pattern in figure 1).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have direction of pad pattern as taught by  Weiss in order to satisfy need for low cost, easily connect to other PCBs, and requiring minimal vertical space, and to allow the two PCBs to be mated close together, allowing smaller products to be made.

Referring to claim 9, Lee discloses the apparatus of claim 1, but fails to disclose Lee discloses  the apparatus of claim 1, wherein the apparatus is a printed circuit board.

Weiss discloses  the apparatus of claim 1, wherein the apparatus is a printed circuit board (Weiss states, “Referring now to FIGS. 1 and 2, an interposer 100 is made using a substrate 102, such as a printed circuit board made from epoxy or polyimide resins”).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have direction of apparatus as taught by  Weiss because this provides the advantage of reducing the stresses between the PCBs.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847